Citation Nr: 1144236	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to May 13, 2010, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent disability rating effective October 17, 2007.  This was subsequently increased to 50 percent, also from October 17, 2007, in an October 2008 Decision Review Officer rating decision.  The Veteran perfected an appeal of the assigned rating.  

In March 2010, the Board remanded the claim for additional development, to include obtaining any additional outstanding treatment records, if any, and to afford the Veteran a new VA examination to obtain an accurate assessment of the current severity of the Veteran's PTSD.  The requested development was completed and the remand orders were substantially complied with.  

In January 2011, the RO increased the rating to 70 percent effective May 13, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. From October 17, 2007 through May 12, 2010, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  

3. From May 13, 2010, the evidence reflects that the Veteran's symptoms of PTSD have resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1. From October 17, 2007 through May 12, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).   

2.  From May 13, 2010, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a December 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A May 2008 letter further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel and treatment records, VA and private treatment records, buddy statements, lay statements, and VA examinations and reports dated December 2007 and May 2010.  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  Although the December 2007 VA examiner did not review the claims folder, the Veteran's reported history appears to have been accurately documented in the examination report.  Moreover, the Veteran admittedly had not sought any prior psychiatric treatment prior to that examination.  The May 2010 VA examiner did review the claims file prior to that examination.  In addition, although the Veteran asserts that the December 2007 VA examination was cut short or incomplete, it appears that both VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and/or reported history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling for the period from October 17, 2007 through May 12, 2010, and as 70 percent disabling from May 13, 2010.   

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence, the Board notes that the Veteran's DD Form 214 reveals that he received military decorations and awards which included a Combat Medical Badge, an Army Commendation Medal with 3 Oak Leaf Clusters, and a Bronze Star with 1 Oak Leaf Cluster, among others.  

In December 2007, the Veteran submitted a statement indicating that his military service in Vietnam as a combat medic resulted in PTSD, which he stated was productive of the following symptoms:  nightmares; flashbacks; intrusive memories of those killed or wounded in action; survivor's guilt and wondering why he did not or was not able to save those who were wounded and injured; and frequent visions of the faces of soldiers and civilians who were killed or wounded in action and hearing the screams of their relatives upon learning of their loved one's respective injury or death.  In addition, the Veteran submitted several Buddy Statements and associated e-mail correspondence with his fellow soldiers detailing his traumatic experiences during military service.   

Also in  December 2007, the Veteran was afforded an initial VA PTSD examination.  The Veteran's claims file was not available for review, however, his reported military service as a combat medic in the field in Vietnam, and his reported involvement in several firefights and his witnessing and treating several American and Vietnamese casualties, was noted.  At this examination, the Veteran reported experiencing the following symptoms of PTSD:  nightmares; insomnia, sleeping only 3 hours per night; flashbacks; intrusive memories of those killed or wounded in action; irritability described as easily "blowing up," or losing his temper with screams, rants, and raves; hypervigilance and feeling uneasy in crowded places; feeling very tense most of the time; anxiety attacks 2 to 4 times per month; decreased or little energy, concentration, and drive, which the Veteran believed resulted in his inability to build a more successful career; and seeing shadows out of the corner of his eye.  In addition, the Veteran's reported legal history included traffic violations for "illegal" maneuvers and speeding.  

Regarding the Veteran's family relations, at the time of the December 2007 VA PTSD examination, the Veteran lived with his wife and two out of three of his grown children and one grandchild.  It was noted that the Veteran and his family had attended 15 to 20 sessions of marriage and family counseling for family and marital problems during the last 10 years.  Regarding the Veteran's occupational history, it was noted that at the time of this examination, the Veteran's employment included working two full-time jobs, for one of which, he worked as a gas station attendant during the graveyard shift.  The examiner noted that such employment facilitated the Veteran's preference of avoiding people despite allegedly being robbed at gunpoint on two occasions.  

At the December 2007 VA PTSD examination, a mental status examination revealed that the Veteran's mood was depressed and his affect was anxious.  His speech was intelligible, spontaneous and fluent.  His judgment and impulse control was fair and his insight was limited.  Nonetheless, the Veteran appeared casually and cleanly dressed and groomed.  He was cooperative and maintained good eye contact during this examination.  He was oriented to person, place and time and reality testing was intact.  His thought processes were goal oriented, relevant, and coherent and his remote, recent, and short-term memory appeared intact.  Significantly, the Veteran denied experiencing any psychotic thought disorder, including auditory and visual hallucinations, and he also denied experiencing any suicidal ideation or history of plans, impulses, or attempts.  

Following the December 2007 VA PTSD examination, the examiner diagnosed chronic PTSD, which was described as moderate in degree.  The examiner assessed the Veteran with a GAF score of 55 and stated that symptoms of the Veteran's PTSD, particularly his irritability, tension, and depression, had made his marriage suffer.  The examiner stated that the Veteran appeared to have little patience with others, particularly his wife and children, and did not seem to accept that their acting out has something to do with his constant irritability, harsh criticalness, and verbal abuse.  

In May 2008, a Buddy Statement was received from W.L.J., indicating that he and the Veteran had met and discussed the death of a fellow soldier on several occasions.  He stated that the shock and pain that was felt at the time of that soldier's death remains the same at the present time and the Veteran still feels a burden of responsibility for not getting to that soldier quickly enough and for not being able to do more to help.  

In September 2008, a statement was received from the Veteran which asserted that the December 2007 VA PTSD examination was incomplete.  Specifically, he stated that during the December 2007 VA PTSD examination, the examiner's cellular phone rang at on at least 5 separate occasions due to what appeared to be an ongoing emergency within the VA facility.  The Veteran stated that the interruptions caused the examiner to become distracted, and ultimately, she cut the examination short.  He further stated that he was dressed and groomed appropriately, as noted in the December 2007 VA examination report, because it is required for his employment, during which, it was expected that he would come into contact with citizens.  He further stated that his facial hair was required to be shaven at all times to assure that a portable air system would fit properly in the event that he had to perform repairs or a rescue in a hazardous environment. 

Regarding a VA request for statements from the Veteran's past employers, the September 2008 statement indicated that such were unobtainable because both of his past employers have gone bankrupt since the Veteran was "fired."  Specifically, he reported working for Wandley Corporation from 1979 to 1988 where he worked his way up to plant manager.  Eventually, due to being too "head strong" and thinking that he knew everything, whether right or wrong, the company's new management decided work could be done better and cheaper without him.  Thereafter, the Veteran was gainfully employed at Meadow Lands Food where he was reportedly hired there in a last chance effort to turn the company around prior to shutting down as planned within 6 months.  However, soon after the Veteran successfully got the company running effectively, he was fired because the owner thought he could run the company himself.  

Finally, the September 2008 statement noted the Veteran's belief that his need to control others and his inability to tolerate stupidity, laziness, and "wrongheadedness," are due to an incident that occurred during military service while in combat in Vietnam.  Specifically, his repeated warnings to his commanders of their faulty tactical decisions and to a fellow soldier picking up landmines for souvenirs went ignored and resulted in the death of the soldier that he was warning, and in the death and injury of other solders, too.  He reported nightmares related to those incidents and stated that his nightmares involve him seeing something horrible about to happen but no amount of yelling or trying to physically prevent something horrible from happening works to stop it.  

In November 2008, the Veteran's VA Form 9 was received which indicated that symptoms of anxiety attacks, thoughts of potential suicide, and difficulty dealing with work and supervisors were understated in the October 2008 rating decision.  The Veteran reported experiencing thoughts of suicide that have resulted in formulation of potential plans and methods designed to make it appear accidental.  In regards to his family relations, he stated that his PTSD symptomatology has resulted in the alienation of his wife, children, and siblings.  His wife reportedly "has not responded to him" in over 7 years, his eldest daughter disowned him 1 year prior, his son visits his wife only when the Veteran is at work, and his youngest daughter who lives with him responds to him only if he insists.  In regards to his occupational functioning, the Veteran stated that his depression and difficulty dealing with supervision and policy has resulted in poor work performance and in the loss of 4 full-time and several part-time jobs over the last 30 years.  He reported current employment doing building and grounds maintenance and as a gas station attendant, both of which allow for minimal supervision but are not without problems.  His current supervisor at his maintenance job complains about the Veteran's need to follow a set repetitious work schedule "([VA's] term 'ritual')," to be effective.  The Veteran further stated that his inability to control his temper and his frequent outbursts of rage and threats have reduced his friends to a few Veterans and has alienated all of his family and co-workers to the point of interfering with his ability to work effectively and have caused his current jobs to be in jeopardy. 

In accordance with the Board's March 2010 remand, the Veteran was afforded an additional VA PTSD examination in May 2010 to assess the current severity of his service-connected PTSD.  The claims file was reviewed.  Past psychological treatment was denied and use of psychotropic medication was also denied due to his employer's drug testing and policy that employees are not to take any mood-altering drugs, whether or not prescribed, that may interfere with an ability to drive.  Accordingly, it was noted that the Veteran appeared unable to use psychiatric mediations while employed.  In any event, the Veteran reported that he remains married to his wife of 38 years with whom he has 3 grown children.  However, he denied having any emotional connection with her for the last 20 years and he admitted being aware that she was having affairs with other men.  He stated that they remain legally married only for financial reasons.  In regards to his relationships with his 3 children, the Veteran's eldest child disowned him and contact with his two adult children who live with him is extremely limited.  He also reported minimal contact with his surviving siblings.  

The following symptoms of PTSD were noted at the May 2010 VA examination:  mood swings and increased irritability and anger without provocation; an exaggerated startle response to unexpected movement and sound; hypervigilance in that he does not allow people to come up behind him and he positions himself where he can always see an exit and he is always aware of his immediate surroundings; recurring intrusive thoughts and nightmares; difficulties falling asleep, staying asleep, and waking frequently; flashbacks and vivid memories of combat experiences; significantly decreased interest in activities formerly enjoyed and a lack of hobbies or personal interests with no productive use of recreational or leisure time; feelings of detachment or estrangement; severe family, social, and occupational isolation with avoidance of interpersonal contact; and becoming easily upset when confronted with stimuli associated with his Vietnam experience, however, he continues to research the war in attempts to understand the causes and rationale behind it despite becoming upset upon confrontation by such stimuli.  The examiner stated that such symptoms are clearly and causally consequential of the Veteran's military service in Vietnam.  Upon mental status examination, the Veteran's affect was significantly blunted and constricted, however, his mood and affect were appropriate to the content of material discussed.  

Despite experiencing the aforementioned symptoms of PTSD, it was noted that the Veteran is able to manage his finances independently and he maintained full independence with regards to all of his activities of daily living.  He appeared oriented to time, person, and place with appropriate thought content without evidence of perceptual impairment or a thought disorder.  He appeared alert, cooperative, and he was dressed and groomed appropriately with calm motor activity and normal speech.  Moreover, his memory, concentration, abstract reasoning, judgment, impulse control, and insight were all described as intact.  Significantly, despite a prior assertion to the contrary as noted above, on this occasion, the Veteran denied suicidal and homicidal ideations. 

Occupationally, however, the May 2010 VA examiner noted that following the Veteran's discharge, he earned 1 semester of college credit but did not continue.  In addition, it was noted that although the December 2007 VA examiner indicated that the Veteran worked second shift due to his isolative characteristics, she failed to document that the Veteran's primary occupation at that time was performing building and grounds maintenance at a wastewater treatment plant which is also associated with extreme isolation.  The Veteran reported that in a typical day, he does not come into contact with other individuals.  It was also stated that the December 2007 VA examiner neglected to note that the Veteran worked as a plant manager for 18 years prior to being fired and his inability to work with other individuals and his need for isolation have resulted in employment at a below-level capacity where he has engaged in menial activities for the last 18 years.  The Veteran further reported continued employment "overnight at a gas station from 4p.m. to 10 p.m." He reported working along in that capacity as well and stated that in a typical day, he does not come into contact with others.  The examiner stated that it is clear that the Veteran works to avoid socialization, his work involves total isolation, and the Veteran cannot tolerate the presence of other individuals.  The examiner stated that because the Veteran is able to work in relative isolation, he has been able to maintain his current jobs, although clinically, he has lost jobs and he is working in a reduced capacity due to his historical inability to work with others.  Accordingly, the examiner opined that the Veteran's PTSD symptomatology results in total social impairment and deficiencies in most areas occupationally which would make him unable to maintain employment if he had to interact with other individuals on a consistent basis.  The examiner diagnosed chronic PTSD, severe in degree, and assessed the Veteran with a GAF score of 44.  

In June 2010, the Veteran submitted a statement indicating that although group and individual VA treatment for PTSD was to be arranged, due to working in excess of 70 hours per week, he is not sure how to work it out.  Nevertheless, he reported continued symptoms of PTSD such as difficulty sleeping, avoidance of people and events, irritability causing him to "explode violently," and an inability to tolerate stupidity of coworkers and bosses which has resulted in the loss of several jobs.  

On VA Form 646, dated February 2011, the Veteran and his representative assert that the Veteran is entitled to a 100 percent evaluation for his service-connected PTSD.  They further assert that the RO's reliance on the fact that the Veteran is currently employed as a basis for the denial of such is misplaced in light of the May 2010 VA examiner's findings pertaining to the Veteran's occupational impairment resulting from his service-connected PTSD.  They assert that the Veteran is employed and relegated to performing low skilled and menial jobs due to his PTSD symptomatology.  They assert that the May 2010 VA examiner's finding that the Veteran is unable to work in any other capacity demonstrates total occupational impairment.  In the alternative, they assert that the Veteran should be evaluated for Totally Disabled Individual Unemployability (TDIU) as a result of his PTSD.  They assert that because the evidence demonstrates that the Veteran is unable to work in his previous capacity as a plant manager and he is now relegated to menial tasks that involve total isolation, he is effectively unemployable and therefore should be evaluated for TDIU.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from October 17, 2007 to May 12, 2010, the Veteran's PTSD symptomatology is appropriately evaluated as 50 percent disabling.  

From October 17, 2007 to May 12, 2010, the evidence demonstrates that the Veteran's symptoms of PTSD were moderate in degree.  In this regard, the only GAF score assigned during this period was a GAF score of 55 at the December 2007 VA examination.  Although the record reflects some impairment in the Veteran's occupational functioning, he generally appeared to be functioning satisfactory as demonstrated by his ability to successfully maintain two full-time jobs throughout this period.  Although the Veteran asserted that both jobs are or were in jeopardy due to symptoms of PTSD, he has not submitted any evidence such as statements from his current employers to corroborate such assertions.  Similarly, although the Veteran asserts that his employer's complaints about his need for a set and rigid work schedule is evidence of an obsessive ritual which interferes with his routine activities, again, the Veteran has not submitted any evidence such as statement from either of his current employers corroborating this assertion.  Nor has the Veteran submitted any evidence showing that his need for a set work schedule interferes with his routine activities.  

In addition, the objective medical evidence during this period does not demonstrate that the Veteran's PTSD was productive of the majority of the symptomatology necessary for the next higher 70 percent evaluation.  Specifically, the evidence of record during this period shows that the Veteran denied experiencing suicidal and/or homicidal ideations at the December 2007 VA examination.  Although the Veteran did submit a statement indicating that he did experience thoughts of potential suicide resulting in formulation of potential plans and methods designed to make it appear accidental, the fact remains that he denied any past or recent history of active suicide plans, attempts, intent, or impulse at the December 2007 VA examination, which to date, he has not asserted to be incorrect.  Accordingly, although the Veteran has reported experiencing suicidal thoughts, it appears that such were primarily passive and intermittent in nature as opposed to any active and persistent ideation with an established plan or intent.  

In regards to whether the Veteran has experienced near continuous panic or depression affecting his ability to function independently, appropriately, and effectively during this period, the record demonstrates that the Veteran reported experiencing anxiety attacks only 2 to 4 times per month which equates to approximately once per week.  Moreover, while the record may demonstrate near continuous depression, it also demonstrates that the Veteran continues to function independently, appropriately, and effectively as evidenced by his statement indicating that he is appropriately dressed and groomed due to such being required by his employers and his ability to successfully maintain two full-time jobs.  

In regards to whether the Veteran experienced impaired impulse control (such as unprovoked irritability with periods of violence) during this period, the December 2007 VA examination report indicates that impulse control was "fair."  Although it was noted that the Veteran is quick to lose his temper, there is no indication in the record that he ever became violent or physically confrontational during this period.  Indeed, the record shows that the Veteran reported "blowing up" with screams, rants, and raves, and the examiner noted that he was verbally abusive to his wife and harshly critical. 

In regards to an inability to establish and maintain effective relationships, the Veteran's November 2008 statement and the aforementioned buddy statements of record do not demonstrate and inability to successfully maintain effective relationships.  Indeed, the Veteran's self-report that he has maintained friendships with a few Veterans demonstrates that he has the ability to maintain long-term and effective friendships.  Similarly, although the Veteran reported difficulty maintaining effective occupational relationships, his ability to successfully maintain two full-time jobs for nearly four years (since the December 2007 VA examination), establishes that although his ability to maintain effective occupational relationships may be strained, he nonetheless clearly remains able to establish such relationships.  

Moreover, there is no objective evidence during this period that the Veteran's PTSD has resulted in: spatial disorientation; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance and hygiene.  Although the Veteran has asserted that his personal and appearance and hygiene are maintained for employment reasons, the fact remains that he is nevertheless able to maintain his personal appearance and hygiene.   

Although the record does demonstrate that the Veteran's PTSD has resulted in an inability to maintain effective relationships with his family and difficulty adapting to stressful circumstances, the evidence does not demonstrate that he suffers from the majority of the criteria necessary to establish a rating in excess of 50 percent for PTSD during this period.  Accordingly, the Board finds that the 50 percent rating assigned for PTSD from October 17, 2007 to May 12, 2010 is appropriate.  

As of May 13, 2010, the Board finds the Veteran's symptoms are appropriately evaluated as 70 percent disabling and do not more nearly approximate the criteria for a 100 percent disability rating.  Since May 13, 2010, the only GAF score of record is a GAF score of 44 assigned at the May 2010 VA examination.  Such is reflective of serious symptoms or any serious impairment in social, occupational, or school functioning which is contemplated by the 70 percent disability evaluation currently assigned.  

Moreover, the Veteran has not submitted any evidence, subjective or objective, indicating that his PTSD has resulted in any of the criteria necessary to warrant an increase to a 100 percent disability evaluation.  Indeed, the May 2010 VA examination report demonstrates that the Veteran's communication was normal and his thoughts were of appropriate content without evidence of perceptual impairment or a thought disorder.  Moreover, he explicitly denied experiencing persistent delusions or hallucinations as well as suicidal and homicidal ideations.  The Veteran's personal hygiene was appropriately maintained, his memory was intact, and he was oriented to person, place, and time.  

Although the May 2010 VA examiner did state that the Veteran's symptoms of PTSD are severe in degree, problematic occupationally, and have resulted in employment at a below-level or reduced capacity, she further stated that total social impairment and deficiencies in most areas occupationally would occur if he had to interact with other individuals on a consistent basis.  Indeed, the May 2010 examination report indicates that the Veteran has been able to maintain his current employment working two full-time jobs due to the limited contact and isolation that his current jobs provide.  Accordingly, in these circumstances, the Board finds that the Veteran's symptoms are not productive of total occupational and social impairment as envisioned by the regulation.  It is noted that working in the gas station must involve at least minimal interaction with others as they pay for the gas.

In summary, the preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not reflect total occupational and social impairment as envisioned by the regulation.  Such conclusion is consistent with the GAF score assigned during this period which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, the symptomatology described is more consistent with the criteria for a 70 percent rating than with a higher rating.  Accordingly, the Board finds that the 70 percent evaluation currently assigned for PTSD from May 13, 2010 is appropriate.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that representative's assertion that the Veteran should be awarded a 100 percent disability rating for his PTSD, which as demonstrated above has not been established by the record, and in the alternative, that the Veteran should be awarded TDIU due to PTSD.  However, while the Veteran has asserted and a VA examiner has affirmed that the Veteran is underemployed due to his PTSD symptomatology, the Veteran has not submitted any evidence demonstrating, nor has he requested VA assistance in obtaining evidence that he is unemployable due to his PTSD.  To the contrary, the fact that the Veteran has successfully remained employed at two full-time jobs in excess of 4 consecutive years demonstrates that he is indeed employable.  In addition, while the representative asserts that the Veteran's PTSD has relegated him to employment involving the performance of menial tasks and lesser pay than he was once capable of doing and receiving, such assertion is contemplated by the current ratings already assigned.  

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's and his representative's allegations regarding the severity of his PTSD.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of those assigned during the period of the claim for an increased initial rating for PTSD.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is for a higher initial disability rating in excess of 50 percent from October 17, 2007 to May 12, 2010, and in excess of 70 percent thereafter, the preponderance of the evidence is against the claim and an increased initial disability rating is denied for both periods.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased initial disability rating in excess of 50 percent rating for PTSD from October 17, 2007 through May 12, 2010, and in excess of 70 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


